George Rose Smith, Justice. In appealing from a conviction and 21-year sentence for murder in the second degree, the appellant contends only that the State should not have been allowed to introduce a photograph of the decedent’s face, taken by the doctor who performed an autopsy to establish the cause of death. The photograph was clearly relevant. The doctor could not positively identify the decedent by name; so the photograph was used to enable another witness to identify the dead body as that of the decedent. It is now argued that the defense did not question the decedent’s identity, but even so the State had the burden of proving that fact beyond a reasonable doubt. We may add that there is nothing about the photograph that can fairly be said to be of a gruesome or inflammatory nature. Affirmed. Harris, C.J., not participating.